04/18/2019
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                February 19, 2019 Session

      STEVEN WILLIAMS v. GATEWAY MEDICAL CENTER, ET AL.

               Appeal from the Circuit Court for Montgomery County
                    No. CC16CV2392        Ross H. Hicks, Judge
                     ___________________________________

                            No. M2018-00939-COA-R3-CV
                        ___________________________________



RICHARD H. DINKINS, J., concurring in part and dissenting in part.

       I concur in the result of the majority’s opinion insofar as it affirms the dismissal of
the action on the basis, set forth in Section V, that Dr. Johnson was not an employee of
Gateway Medical Center and, consequently, did not have access to Ms. Williams’
medical record. I concur with the holding in Section IV A that the omission of an
expiration date on the HIPPA authorization was insignificant and did not keep the form
from being substantially compliant with Tennessee Code Annotated section 29-26-
121(a)(2)(E). I respectfully disagree with the holding in Section IV B that the failure of
Mr. Williams to check the box to authorize access to specific medical records makes the
authorization non-compliant. In my opinion, the purpose of the authorization form is to
allow the recipient to receive the records pertinent to the case, thus serving as a bypass to
the normal procedures for discovery governed by the Tennessee Rules of Civil
Procedure. Consistent with the letter and spirit of the discovery rules, any deficiency in
the authorization forms that limit the recipient’s ability to obtain the pertinent records
should be addressed in accordance with Rule 26.



                                                  _________________________________
                                                  RICHARD H. DINKINS, JUDGE